Done, J.
said he had no doubt upon the subject, but as his brethren were absent, and the hour of adjourn-nient had arrived, an opportunity would be afforded in the morning of having the opinion of a full court upon the question. He thought the opinion should not be read to the jury. For what purpose, he asked, is it offered? Not as evidence, it is admitted; and surely nothing but what is evidence should go to the jury. It is not offered as law, being only the opinion of a gentleman, then an attorney of the court. The court of appeals have said the location in this case is a fact for the jury alone to decide; nothing therefore but what is evidence going to the establishment of the fact can be admitted to the jury. The arguments of counsel are never read to the court or jury as determining what the law is; the question as decided by the court is only relied on.
The point was not renewed when the other judges attended; and of course the opinion was not read.
Verdict for the defendant.